                          Case 6:19-ap-00241-KSJ                          Doc 33   Filed 06/20/19     Page 1 of 2
[Dntchrga] [District Notice of Preliminary Hearing or Status Conference (AP)]
                                                  UNITED STATES BANKRUPTCY COURT
                                                     MIDDLE DISTRICT OF FLORIDA
                                                          ORLANDO DIVISION



In re:                                                                   Case No. 6:18−bk−06437−KSJ
                                                                         Chapter 7
James S. Pendergraft


________Debtor*________/

C.H., as Settlor of the J.F. Special Needs Trust

The Center for Special Needs Trust
Administration, Inc. Trustee of the J.F. Special
Needs Trust

              Plaintiff*


vs.                                                                      Adv. Pro. No. 6:19−ap−00241−KSJ


James S. Pendergraft IV

Orlando Women's Center, LLC et. al,

________Defendant*________/

                                                      NOTICE OF STATUS CONFERENCE
                                                             Pre Trial Conference

               NOTICE IS GIVEN THAT:

           1. A preliminary status conference in this proceeding will be held on July 23, 2019 , at 02:45 PM in
           Courtroom 6A, 6th Floor, George C. Young Courthouse, 400 West Washington Street, Orlando, FL
           32801.

           2. The Court may continue this status conference upon announcement made in open court without
           further notice.

           3. Any party opposing the relief sought at this hearing must appear at the hearing or any objections or
           defenses may be deemed waived.

           4. Parties are reminded to comply with all requirements of Local Rule 7001−1.

           5. Avoid delays. You are reminded that Local Rule 5073−1 restricts the entry of cellular telephones
           and, except in Orlando, computers into the Courthouse absent a specific order of authorization issued
           beforehand by the presiding judge, a valid Florida Bar identification card, or pro hac vice order.
           Please take notice that as an additional security measure a photo ID is required for entry into the
           Courthouse.




                                                              FOR THE COURT
           Case 6:19-ap-00241-KSJ              Doc 33      Filed 06/20/19        Page 2 of 2

Dated: June 20, 2019                  Sheryl L. Loesch , Clerk of Court
                                      George C. Young Federal Courthouse
                                      400 West Washington Street
                                      Suite 5100
                                      Orlando, FL 32801


The Clerk's office is directed to serve a copy of this notice on interested parties.



*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
*All references to "Plaintiff" or "Defendant" shall include and refer to multiple plaintiffs or
defendants.
